Citation Nr: 1529216	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for decreased libido, claimed as secondary to service-connected hypertension.

2.  Entitlement to service connection for tinnitus, claimed as secondary to service-connected hypertension. 

3.  Entitlement to service connection for numbness of the lower extremities, claimed as secondary to service-connected hypertension.

4.  Entitlement to service connection for migraine headaches, claimed as secondary to service-connected hypertension.

5.  Entitlement to a rating in excess of 10 percent for hypertension. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied service connection for tinnitus, decreased libido, numbness of the lower extremities, and headaches, each claimed as secondary to hypertension.  In April 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  A supplemental statement of the case was issued in December 2010.  

The Veteran initially requested a Board video-conference hearing in connection with her appeal but in March 2012, she informed VA that she wished to cancel the hearing scheduled for April 2012.  She did not request to reschedule the hearing in her March 2012 correspondence and since then, neither the Veteran nor her representative has indicated that she desires to reschedule the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014). 

The service connection claims were previously before the Board in April 2014 and remanded for further development.  Following the additional development, a supplemental statement of the case was issued in October 2014.  Unfortunately, for the reasons discussed below, the Board finds that the development was not sufficiently completed with respect to the issues for service connection for tinnitus, numbness of the lower extremities, and migraine headaches, and a remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

While on Remand, the Veteran's paper file was scanned to paperless claims processing systems, Virtual VA (VVA) and Veterans  Benefits Management System (VBMS).  

When the case was returned to the Board following the April 2014 remand, a question arose as to the Veteran's appointed representative as the VA Form 21-22 appointing the Disabled Veterans of America (DAV) was not in the electronic files.  The Board sent a letter to the Veteran asking her to clarify who she desired to have as her representative.  While clarification was being sought, the missing VA Form 21-22 was added to the electronic file, appointing DAV as her representative.  Then in April 2015, the Veteran filed a second Form 21-22 appointing DAV, in response to the clarification letter.  DAV has provided an informal hearing presentation on the issues on appeal.  

Further, additional evidence was added to the record since the October 2014 supplemental statement of the case.  In a June 2015 statement, the Veteran's representative waived review of the evidence by the agency of original jurisdiction (AOJ).  Thus, the Board may proceed without prejudice to the Veteran.  

As a final preliminary matter, the Board notes that the Veteran's electronic claims file contains a February 2015 rating decision in which the AOJ denied her claim for an increased rating for hypertension as well as the Veteran's April 2015 notice of disagreement with the February 2015 rating decision.  Thus far, it does not appear that an SOC with respect to that claim has been issued.  As the Veteran has completed the first of two actions required to place the matter in appellate status, the Board will remand the matter to the AOJ for issuance of an SOC. See 38 C.F.R. § 19.29 (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The Board's decision addressing the claim for service connection for sexual dysfunction (claimed as loss of libido) is set forth below.  The claims for service connection for tinnitus, disability claimed as numbness of the lower extremities, and migraine headaches as well as entitlement to an increased rating for hypertension, are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The competent evidence on the question of whether the Veteran has a sexual dysfunction disability as a result of medication for her service-connected hypertension is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sexual dysfunction (claimed as loss of libido), secondary to service-connected hypertension, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection sexual dysfunction (claimed as loss of libido), the Board finds that all notification and development actions needed to fairly resolve this matter have been accomplished.

The Veteran contends that she experiences sexual dysfunction (loss of libido) as a result of medication that she takes for her service-connected hypertension. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability either (a) was caused by or (b) is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in light of applicable legal authority, and affording the Veteran the benefit of the doubt, the Board finds that the record presents a plausible basis to grant service connection for sexual dysfunction (claimed as loss of libido) secondary to service-connected hypertension.

As an initial matter, the Board finds that the Veteran has a current sexual dysfunction disability characterized by her loss of libido.  Sexual dysfunction is defined as any of a group of sexual disorders characterized by inhibition either of sexual desire or of the psychophysiological changes that usually characterize sexual response.  Included are sexual desire disorders, sexual arousal disorders, orgasmic disorders, sexual pain disorders, substance-induced sexual dysfunction, and sexual dysfunction due to a general medical condition.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31ST Ed. 2007) at 584.

Applying the medical definition for sexual dysfunction, the Board finds that loss of libido is a type of sexual dysfunction.  Here, the Veteran has consistently reported experiencing loss of libido since she began taking medication for service-connected hypertension.  See April 2007 statement.  VA outpatient treatment records have consistently listed "loss of libido" among the Veteran's assessments.  See e.g. November 2014 VA outpatient treatment record.  Further, the April 2009 VA examiner listed loss of libido as a diagnosis and the June 2014 VA examiner attempted to address the etiology of the Veteran's loss of libido.  Thus, the Board resolves any doubt and finds that the Veteran has a current disability of sexual dysfunction characterized by her loss of libido.  

Next, the Board finds that the evidence is at least in equipoise as to whether the Veteran's sexual dysfunction is caused or aggravated by service-connected hypertension.  

The Board acknowledges that in April 2009, a VA examiner noted that the Veteran had a diagnosis of loss of libido with unknown etiology that was less likely than not related to hypertensive medications.  As explained in the April 2014 remand, the April 2009 VA opinion is inadequate as it does not contain any rationale with respect to the finding of the unknown etiology or the opinion regarding the lack of a relationship between the Veteran's hypertensive medications and her loss of libido.  As such, the Board affords the opinion no probative value. 

Next, the Veteran was afforded a VA examination in June 2014 to address her claimed loss of libido.  At that time, the examiner addressed and excluded all of the various endocrine disorders that may result in loss of libido.  Then, the examiner addressed the Veteran's contention that her loss of libido is due to medication for her service-connected hypertension and while not clearly offering an opinion as to etiology, the examiner acknowledged that one of the Veteran's hypertension medications has a side effect of sexual dysfunction.  

Taking together the June 2014 VA examiner's statement that one of the Veteran's hypertension medications has a side effect of sexual dysfunction, with the findings that the Veteran's loss of libido is not attributable to an endocrine disorder, the Board resolves any doubt and accepts the June 2014 VA examination report as supportive of the Veteran's contention that her sexual dysfunction disability is caused or aggravated by her hypertension medication.  This finding is consistent with other evidence of record.  Significantly, there is no probative medical opinion contrary.  None of the VA treatment records include any comment attributing the loss of libido to any other source.  

After carefully reviewing the evidence of record, the Board finds no adequate basis to reject the June 2014 VA examination report, which is favorable to the Veteran.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Thus, resolving all doubt in the Veteran's favor, the Board finds that the evidence is, at the very least, in equipoise as to whether medication for the service-connected hypertension caused, or aggravated, the Veteran's sexual dysfunction disability.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for sexual dysfunction (claimed as loss of libido), as secondary to service-connected hypertension, are met.


ORDER

Service connection for sexual dysfunction (claimed as loss of libido), is granted.  




REMAND

The Board finds that additional AOJ action on the remaining claims on appeal is warranted.

As noted in the April 2014 remand, the Veteran claims entitlement to service connection for migraine headaches, tinnitus, and numbness in the lower extremities, each secondary to her service-connected hypertension.  The claims were remanded by the Board in April 2014 for VA opinions addressing whether the Veteran's service-connected hypertension (or medication for the same) has caused or aggravated the claimed disorders.  The Veteran was provided VA examinations and opinions with respect to each of the claims but for the reasons explained below, the Board finds the VA examiner's opinions are inadequate.  As such, addendum opinions are required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

With respect to the claims for service connection for migraine headaches and tinnitus, the June 2014 VA examiner did not provide adequate rationale for the opinions rendered.  In this regard, the June 2014 VA examiner noted that the Veteran had been diagnosed with migraine headaches and tinnitus but did not adequately address whether the disabilities are caused or aggravated by the Veteran's service-connected hypertension.  

Regarding migraine headaches, the examiner did not answer the question of whether the headaches are at least as likely as not caused or aggravated by hypertension.  Rather, the examiner simply stated that there is "no strong evidence to support daily headaches due to chronic [hypertension]."  As the examiner's statement does not clearly address whether the Veteran's service connected hypertension has caused or aggravated her migraine headaches, an addendum opinion is required.  See Stegall, supra.

Regarding tinnitus, the Board remanded this claim for a medical opinion.  In June 2014, a VA (medical) examiner listed the various disorders which are the "etiology of tinnitus," including vascular disorders, arterial bruits, arteriovenous shunt, paraganglioma, venous hums, neurologic disorders, eustachian tube dysfunction, and other somatic disorders.  The examiner then noted that hypertension by itself does not cause tinnitus and the examiner described the type of hypertension that the Veteran has and the medication that she takes.  However, the examiner did not explicitly offer an opinion as to whether the Veteran's service-connected hypertension aggravated her tinnitus or whether any associated medications caused or aggravated the disability.  Thus the Board finds that the opinion is inadequate and a remand for another opinion is required.  See Stegall, supra.

With respect to the claim for numbness in the lower extremities, clarification is required regarding the diagnosis of a current disability.  In the April 2014 Remand, the Board specifically asked the VA examiner to address whether the Veteran had a peripheral neuropathy disorder at any time pertinent to the claim.  In June 2014, the VA examiner indicated that there was no peripheral neuropathy at the time of the examination but the examiner did not clearly address whether there had ever been such a diagnosis at any other time shortly before filing the claim or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet.App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 294 (2013).  In this regard, the examiner indicated that the Veteran had no symptoms attributable to any peripheral nerve condition but then typed "paresthesias and/or dysesthesias" under the question without explaining the significance of the notation.  As such, an addendum opinion is required clarify what was meant by the notation and address whether a current disability existed at any time pertinent to the claim.  And, if so, whether such disability is caused or aggravated by service-connected hypertension or otherwise related to service.  See Stegall, supra.

As explained in the April 2014 Remand, if the VA examiner determines that the Veteran had a disability associated with her lower extremity symptoms at any time pertinent to the claim for service connection, the examiner should offer an opinion with respect to direct service connection in addition to secondary service connection because service treatment records raise a question of entitlement to direct service connection.  In this regard, a September 1977 service treatment record noted the Veteran's complaints of tingling and numbness in her lower extremities and feet.  The September 1977 assessment was uncontrolled hypertension and rule out hypothyroidism.  

Prior to obtaining further medical opinions in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the record all outstanding, pertinent records.

As for VA records, the Board notes that treatment records dated to February 2015 from the VA Medical Center (VAMC) in Temple, Texas, as well as treatment records from outpatient clinics in the Central Texas Health Care System, are of record.  Any outstanding, pertinent treatment records should be obtained.  

Additionally, although the Veteran has previously indicated that all her treatment is through VA, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The AOJ's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of the claims should include consideration of all pertinent evidence added to the claims file since the last adjudication. 

As a final matter, as noted in the introduction, the Veteran has disagreed with the AOJ's denial of an increased rating hypertension.  However, the AOJ has not yet issued a SOC with respect to the issue, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of a SOC. Id. The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200, 20.201, 20.202 (2014).

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Furnish to the Veteran and her representative an SOC addressing the claim for an increased rating for hypertension, along with a VA Form 9, and afford them the opportunity to file a substantive appeal perfecting an appeal as to the issue.

The Veteran and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, , with respect to the claim referenced above, within 60 days of the issuance of the SOC or within the remainder of the one-year period from the date of the notification of the February 2015 rating decision, whichever is later.

2.  Obtain from the VAMC in Temple, Texas as well as from the outpatient clinics in the Central Texas Health Care System, all  outstanding records of evaluation and/or treatment of the Veteran, dated since February 2015.  Follow the procedures of  38 C.F.R. § 3.159 (2014) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the individual who conducted the June 2014 medical examinations and provided opinions for   numbness of the lower extremities, migraine headaches, and tinnitus, each claimed as secondary to hypertension.  

If the June 2014 VA examiner is no longer available or further examination is deemed medically necessary, arrange for the Veteran to undergo another VA examination, by an appropriate physician, to obtain appropriate etiology opinions in connection with these claims.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion or examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each claimed disorder, the examiner should identify the current disability (present at any time since the claims were filed in October 2008 or shortly before filing of the claims) or indicate that the claimed problem is merely a symptom and not a specific disability.  

Then, for each disability identified, the examiner should offer an opinion, consistent with sound medical judgment,  as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was  caused, or is aggravated (worsened beyond natural progression), by service-connected hypertension.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

With respect to the claimed numbness of the lower extremities, the examiner is asked to clarify the notation of regarding paresthesias and/or dysesthesias symptoms in the June 2014 report.  If the examiner determines that the Veteran has had a disability related to the numbness complaints at any time pertinent to the claim, the examiner is also asked to clearly identify the disability underlying the numbness complaints and then opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability has its onset in, or is medically related to service, to include the September 1977 complaints of tingling and numbness of the lower extremities. 

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence. 
 
All examination findings and testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims for service connection in light of all pertinent evidence (to include all evidence associated with the paper and/or electronic files after the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the case is returned to the Board for further appellate consideration. 

9.  Do not return the case to the Board until the Veteran has perfected an appeal of the matter identified in paragraph 1, above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


